Name: 95/168/EC: Commission Decision of 8 May 1995 establishing, as regards salmonella, additional guarantees for consignments to Finland and Sweden of certain types of eggs intended for human consumption
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural activity;  Europe;  health;  animal product
 Date Published: 1995-05-16

 Avis juridique important|31995D016895/168/EC: Commission Decision of 8 May 1995 establishing, as regards salmonella, additional guarantees for consignments to Finland and Sweden of certain types of eggs intended for human consumption Official Journal L 109 , 16/05/1995 P. 0044 - 0047COMMISSION DECISION of 8 May 1995 establishing, as regards salmonella, additional guarantees for consignments to Finland and Sweden of certain types of eggs intended for human consumption (95/168/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (1) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Annex II, Chapter 2, first indent, Whereas by Decisions 94/968/EC (2) and 95/50/EC (3), the Commission approved the operational programmes for the control of salmonella presented by Finland and Sweden; whereas these programmes contain specific measures for eggs of laying hens intended for direct human consumption; Whereas Finland has given an undertaking that packing centres will accept only those eggs which originate from flocks of laying hens subjected to regular salmonella checks; whereas Sweden has provided for salmonella checks on all the flocks of laying hens whose eggs are placed on the market; Whereas additional guarantees equivalent to those which Finland and Sweden implement under their operational programmes should be established; Whereas packing centres should therefore provide a guarantee that eggs intended for Finland and Sweden originate from flocks of laying hens which have been subjected to a microbiological test by sampling; Whereas the rules relating to such microbiological tests by sampling should be drawn up laying down the sampling method, the number of samples to be taken and the microbiological method to be used for examining the samples; Whereas account should be taken of Council Regulation (EEC) No 1907/90 of 26 June 1990 on certain marketing standards for eggs (4), as last amended by Regulation (EC) No 3117/94 (5), Commission Regulation (EEC) No 1274/91 of 15 May 1991 introducing detailed rules for implementing Regulation (EEC) No 1907/90 on certain marketing standards for eggs (6), as last amended by Regulation (EC) No 3239/94 (7), and Council Decision 94/371/EC of 20 June 1994 laying down specific public health conditions for the putting on the market of certain types of eggs (8); Whereas Finland and Sweden must apply import requirements for consignments originating from third countries at least as stringent as those laid down in this Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. For the purposes of this Decision, the definitions given in Regulations (EEC) No 1907/90 and (EEC) No 1274/91 shall apply. 2. However, for the purposes of this Decision, 'eggs` means hen eggs intended for human consumption and falling within the following categories: - Grade 'A` eggs, - Grade 'B` eggs. 3. This Decision shall not apply to eggs intended for the production of egg products or delivered to food industry undertakings approved in accordance with Council Directive 89/437/EEC (1), provided that packs containing them are clearly marked to show such destination. Article 2 1. Packing centres shall provide a guarantee that eggs intended for Finland and Sweden originate from flocks of laying hens which have been subjected to a microbiological test by sampling carried out in accordance with the provisions set out in Annex I. 2. For the purposes of the guarantee referred to in paragraph 1, the eggs must be accompanied by a certificate as set out in Annex II. Article 3 The additional guarantees provided for in this Decision shall not apply to eggs originating in an establishment subject to a programme recognized, in accordance with the procedure laid down in Article 18 of Directive 92/118/EEC, as equivalent to that implemented by Finland and Sweden. Article 4 This Decision will be reviewed before 31 December 1996. The review will be based on a report, prepared by Finland and Sweden, on the experience gained, to be presented before 30 September 1996. Article 5 This Decision is addressed to the Member States. Done at Brussels, 8 May 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX I 1. Sampling method In the case of hens raised on perches or free-range, composite samples of faeces, each sample consisting of separate samples of fresh faeces, each weighing at least 1 gram, are to be taken at random at a number of points in the building in which the hens are kept or, where such hens have free access to more than one building on a given farm, such samples shall be taken in each group of farm buildings in which the hens are kept. In the case of laying hens in cages, such samples are to be taken from scrapers or from surface droppings in the pit. 2. Number of samples to be taken The number of samples must make it possible to detect with 95 % reliability a 5 % presence of salmonella. 3. Microbiological test for the examination of samples Salmonella must be isolated in accordance with the standard method of the International Organization for Standardization (ISO 6579: 1993). 4. Sampling frequency The flock must be sampled within a period of two weeks before the beginning of laying and thereafter at least once every 25 weeks. ANNEX II CERTIFICATE for the consignment to Finland and Sweden of certain types of eggs (1) Reference No I. Identification of egg consignment Quality grading: Weight category: Number of units or packs: Date of minimum durability: Net weight: Means of transport: II. Origin of the eggs Member State of origin: Consignor (name and full address): Address(es) and approval No(s) of packing centre(s): Competent authority: III. Destination of the eggs Consignee (name and full address): IV. Attestation I, the undersigned, hereby certify that the eggs described above originate from a flock of laying hens which has been subjected, with negative results, to the provisions laid down in Commission Decision 95/168/EC of 8 May 1995 establishing, as regards salmonella, additional guarantees for consignments to Finland and Sweden of certain types of eggs intended for human consumption. Done at , (place) (date) Stamp (2) (signature of the competent authority (2)) (name in capital letters)